DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on October 12, 2020, claim 20 has been newly added and claims 1, 10 and 15 have been amended.  Therefore, claims 1-20 are currently pending for examination.

Claim Objections
Claim 20 is objected to because of the following informalities: Claim 20 recites "Electropuncture” which appears to be a typographical error of “Electroacupuncture”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2018/0314858 A1 to Intel Corporation (hereinafter, 'Intel') in view of US 2008/0267457 A1 to Ali et al. (hereinafter, 'Ali') further in view of US 2004/0087838 A1 to Galloway et al. (hereinafter, ‘Galloway’).
Regarding claim 1, Intel teaches a device (Fig 1, 2: 104; para (0013): computing device 104) comprising:
an electrodermal probe (Fig 1-3: 104, 110, 206, 208, 302, 304; para (0016): biometric sensor 206, human body communication electrodes 208; para [0019]: the user may place a finger on biometric sensor 206. Biometric sensor 206 may capture fingerprint data optically or through a capacitance reader; para (0020): electrodes 302 surround biometric sensor 304; (it is noted that Intel shows the probe in Fig. 1 as the end of device 104 closest to the user 110 for making contact)) that takes a biometric measurement of a test subject (para (0019): the user may place a finger on biometric sensor 206. Biometric sensor 206 may capture fingerprint data optically or through a capacitance reader), 
the electrodermal probe comprising:
a probe tip disposed at a testing end of the electrodermal probe (Fig 3: 304; para (0020) biometric sensor 304; (it is noted that Intel shows the probe tip in Fig 1 at the extreme end of device 104 where the user 110 makes contact with a finger)); and 
a contact sensor (Fig 3: 208, 302, 402; para (0020): human body communication electrodes 208) that senses contact between the probe and body tissue of a test subject (Fig. 6: 604; para (0040) network connection may be established via contact of a user; para (0042): While contact is maintained with the electrodes and biometric sensor of the computing device 
one or more processors (Fig 7: 700, 702; para (0050): Example computer system 700 includes at least one processor 702 (e.g., a central processing unit (CPU)) in electrical communication with the electrodermal probe (para (0016): Computing device 104 may include components such as ... human body communication electrodes 208 ... and operating system 214. While illustrated separately, the components may be related to each other or may function as a single component) and configurable to execute instructions stored in non-transitory computer readable storage media (para (0047): implemented as instructions stored on a machine-readable storage device, which may be read and executed by at least one processor to perform the operations), the instructions comprising: 
determining, based on a reading from the contact sensor, that the probe is in contact with the body tissue of the test subject (Fig 1, 5: 102, 104, 509; para (0026): At operation 509, medical measurement device 102 may send a connection response indicating medical measurement device 102 is able to send and receive data with computing device 104; para (0023), (0024): present instructions on computing device 104 to have the user 110 place a finger simultaneously on the electrodes and biometric sensor of computing device 104 with one hand while simultaneously placing a finger on electrodes of medical measurement device 102 (operation 504) using the user's other hand ... Once the user 110 completes the instructions and maintains contact, computing device 104 may pair (e.g., establish a shared secret) with medical measurement device 102 over an HBC transmission line established through user 110; para (00401); 

determining, based on the reading from the contact sensor, whether contact between the probe and the body tissue is broken (Fig 1, 2: 102,104,206; para (0034): the information necessary for authentication (e.g., the information collected by biometric sensor 206) is collected before contact is broken with electrodes on either computing device 104 or medical measurement device 102; para (0040)).
 Intel does not teach specifically a probe hood disposed to surround the probe tip and on which the contact sensor is disposed, sensing and determining contact between, and determining contact being broken between, the probe hood and the body tissue, and outputting an alert in a case where it is determined that contact between the probe hood and the body tissue has been broken. 
Ali teaches, in the context of contact-based biometric sensing (para [0007]: contact-based sensors that acquire a biometric image while a user's finger remains stationary), 
a probe hood disposed to surround the probe tip (Fig 2C, 2D: 60, 76; para [0013]: a user places his/her finger on hood 60 and depresses hood 60 downwardly in the direction indicated by arrow 90 (FIG. 2D) ... downward movement of hood 60 enables sensor 76 to extend into window 98 and be positioned flush with and/or extend slightly above hood 60 to facilitate contact therewith by a user; (it is noted that the elevation views of Fig 2C, 2D of Ali show the hood 60 surrounding the probe tip of sensor 76)) and on which the contact sensor is disposed, sensing and determining contact between, and determining contact being broken between, the probe hood and 
and outputting an alert in a case where it is determined that contact between the probe hood and the body tissue has been broken (para (0007): indicator 54 may be used to indicate to the user ... whether or not a biometric image acquisition operation was successful; para (0014) status indication ... successful or unsuccessful image capture).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Intel to include a probe hood disposed to surround the probe on which the contact sensor is disposed, sensing and determining contact between, and determining contact being broken between, the probe hood and the body tissue, and outputting an alert in a case where it is determined that contact between the probe hood and the body tissue has been broken, as taught by Ali, "to substantially prevent inadvertent activation of sensor 76 and/or a biometric scan" (see Ali at para [0015]).
The combination of Intel and Ali does not explicitly disclose the biometric measurement comprising one or more of resistance and conductance of body tissue located under a skin of the test subject. 

However, Galloway teaches a diagnostic and treatment system (Fig. 3 and abstract) and further teaches a probe that measure the EAV or GSR reading (paragraph 85) and measure one or more of resistance and conductance of body tissue located under a skin of the test subject (Fig. 6A-6B, skin and body resistances and para 94-96 and para 99, a resistance measurement that falls within a pre-determined or pre-identified resistance range, as set or established by the user prior to testing). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Galloway for the benefit of  detecting and treating both existing and dormant maladies (Galloway: para 19).

Regarding claim 2, the combination of Intel, Ali and Galloway teaches the device of claim 1, and Ali further teaches wherein the contact sensor comprises a contact switch (para [0013]: causing actuation and/or activation of the image capture process (e.g., by virtue of a contact switch or otherwise)).

Regarding claim 3, the combination of Intel, Ali and Galloway teaches the device of claim 2, and Ali further teaches wherein the contact switch has a contact state (Fig 2B: 84, 86; para (0010): the position illustrated in FIG. 2B ... engagement of contacts 84 with contacts 86) and a non-contact state (Fig 2A: 66, 68, 84, 86; para (0010): the position indicated in FIG. 2A ... contacts 86 with contacts 84 ... biasing elements 66 and 68 cause hood 60 to return to the 

Regarding claim 4, the combination of Intel, Ali and Galloway teaches the device of claim 1, and Intel further teaches wherein the contact sensor comprises one or more electrically conductive contacts (Fig 2, 3: 206,208,302, 304; para [0016]: biometric sensor 206, human body communication electrodes 208; para [0020]: electrodes 302 surround biometric sensor 304).

Regarding claim 5, the combination of Intel, Ali and Galloway teaches the device of claim 4, and Intel further teaches wherein it is determined that the one or more electrically conductive contacts are in contact with the body tissue and create a closed circuit between the body tissue and the one or more electrically conductive contacts of the contact sensor (Fig 1, 5: 102, 104, 208, 302, 402, 509; para [0020]. [0040]; para [0026]: At operation 509, medical measurement device 102 may send a connection response indicating medical measurement device 102 is able to send and receive data with computing device 104; para [0023], [0024]: 
Intel does not teach specifically that the probe hood is in contact with the body tissue of the test subject when the one or more electrically conductive contacts are in contact with the body tissue and that the probe hood is not in contact with the body tissue when the one or more electrically conductive contacts are not in contact with the body tissue. 
Ali further teaches that the probe hood is in contact with the body tissue of the test subject (Fig 2C, 2D: 60, 76; para [0013]: a user places his/her finger on hood 60) and that the probe hood surrounds the probe tip (Fig 2C, 2D: 60, 76; para [0013]: a user ... depresses hood 60 downwardly in the direction indicated by arrow 90 (FIG. 2D) ... downward movement of hood 60 enables sensor 76 to extend into window 98 and be positioned flush with and/or extend slightly above hood 60 to facilitate contact therewith by a user; (it is noted that the elevation views of Fig 2C, 2D of Ali show the hood 60 surrounding the probe tip of sensor 76). 

and that the probe hood is not in contact with the body tissue when the one or more electrically conductive contacts are not in contact with the body tissue, as mutually suggested by both Intel (see Intel at Fig 3: 302, 304; para (0020): electrodes 302 surround biometric sensor 304) and Ali (see Ali at Fig 2C, 2D: 60, 76; para [0013]: downward movement of hood 60 enables sensor 76 to extend into window 98 and be positioned flush with and/or extend slightly above hood 60; (it is noted that the elevation views of Fig 2C, 2D of Ali show the probe tip of sensor 76 as being surrounded by the hood 60, which mirrors the Intel teaching of the sensor being surrounded by the electrodes)), to ensure probe-to-skin contact is maintained to protect integrity of the   measurements (see Intel at para [0020]: arrangement of the electrodes and biometric sensor may be such that one person would not be able to make contact with both electrodes and a different person make contact with the biometric sensor at the same time; para [0041 ]: shapes force the user to make contact with the biometric sensor in order to touch both electrodes; and see Ali at para [0011]: sensor 76 is activated to acquire a biometric image after sensor 76 is located and/or otherwise moved to a position that is below working surface 42 by some predetermined distance, thereby substantially preventing inadvertent scanning operations).

Regarding claim 10, Intel teaches a method of operation (Fig 5: 500-526; para [0021]: Diagram 500 illustrates ... operations 502-526) for an electrodermal probe (Fig 1-3: 104, 110, 206, 208, 302, 304; para [0016]: biometric sensor 206, human body communication electrodes 208; para [0020]: electrodes 302 surround biometric sensor 304; (it is noted that Intel shows the probe in Fig 1 as the end of device 104 closest to the user 110 for making contact)) that takes biometric measurements of a test subject (para (0019): the user may place a finger on biometric sensor 206. Biometric sensor 206 may capture fingerprint data optically or through a capacitance reader) including a probe tip disposed at a testing end of the electrodermal probe (Fig 3: 304; para [0020] biometric sensor 304; (it is noted that Intel shows the probe tip in Fig 1 at the extreme end of device 104 where the user 110 makes contact with a finger)), and a contact sensor (Fig 3: 302; para [0020]: human body communication electrodes 208; para [0040]) disposed on the probe that senses contact between the probe and body tissue of a test subject (Fig 6: 604; para [0020], [0040]. [0042]: While contact is maintained with the electrodes and biometric sensor of the computing device and electrodes of the medical measurement device, health measurement data of a user may be received at the computing device from the medical measurement device at operation 604), the method comprising: 
determining, based on a reading from the contact sensor, that the probe is in contact with the body tissue of the test subject (Fig 1, 5: 102, 104, 509; para [0020], [0040], [0026]: At operation 509, medical measurement device 102 may send a connection response indicating medical measurement device 102 is able to send and receive data with computing device 104; para [0023], [0024]: present instructions on computing device 104 to have the user 110 place a finger simultaneously on the electrodes and biometric sensor of computing device 104 with one hand while simultaneously placing a finger on electrodes of medical measurement device 102 (operation 504) using the user's other hand ... Once the user 110 completes the instructions and maintains contact, computing device 104 may pair (e.g., establish a shared secret) with medical measurement device 102 over an HBC transmission line established through user 110);

determining, based on the reading from the contact sensor, whether contact between the probe and the body tissue is broken (Fig 1, 2: 102,104,206; para [0020], [0040]. 0034]: the information necessary for authentication (e.g., the information collected by biometric sensor 206) is collected before contact is broken with electrodes on either computing device 104 or medical measurement device 102).
 	Intel does not teach specifically a probe hood disposed to surround the probe tip and on which the contact sensor is disposed, sensing and determining contact between, and determining contact being broken between, the probe hood and the body tissue, and outputting an alert in a case where it is determined that contact between the probe hood and the body tissue has been broken.
Ali teaches, in the context of contact-based biometric sensing (para [0007]: contact-based sensors that acquire a biometric image while a user's finger remains stationary), a probe hood disposed to surround the probe tip (Fig 2C, 2D: 60, 76; para [0013]: a user places his/her finger on hood 60 and depresses hood 60 downwardly in the direction indicated by arrow 90 (FIG. 2D) ... downward movement of hood 60 enables sensor 76 to extend into window 98 and be positioned flush with and/or extend slightly above hood 60 to facilitate contact therewith by a user; (it is noted that the elevation views of Fig 2C, 2D of Ali show the hood 60 surrounding the probe tip of sensor 76)) and on which the contact sensor is disposed, sensing and determining contact between, and determining contact being broken between, the probe hood and the body 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Intel to include a probe hood disposed to surround the probe on which the contact sensor is disposed, sensing and determining contact between, and determining contact being broken between, the probe hood and the body tissue, and outputting an alert in a case where it is determined that contact between the probe hood and the body tissue has been broken, as taught by Ali, "to substantially prevent inadvertent activation of sensor 76 and/or a biometric scan" (see Ali at para [0015]).
The combination of Intel and Ali does not explicitly disclose the biometric measurement comprising one or more of resistance and conductance of body tissue located under a skin of the test subject. 

However, Galloway teaches a diagnostic and treatment system (Fig. 3 and abstract) and further teaches a probe that measure the EAV or GSR reading (paragraph 85) and measure one or more of resistance and conductance of body tissue located under a skin of the test subject (Fig. 6A-6B, skin and body resistances and para 94-96 and para 99, a resistance measurement that falls within a pre-determined or pre-identified resistance range, as set or established by the user prior to testing.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Galloway for the benefit of  detecting and treating both existing and dormant maladies (Galloway: para 19).

Regarding claim 11, the combination of Intel, Ali and Galloway teaches the method of claim 10, and Ali further teaches wherein the contact sensor comprises a contact switch (para [0013]: causing actuation and/or activation of the image capture process (e.g., by virtue of a contact switch or otherwise)) having a contact state (Fig 2B: 84, 86; para [0010]: the position illustrated in FIG. 2B ... engagement of contacts 84 with contacts 86) and a non-contact state (Fig 2A: 66, 68, 84, 86; para [0010]: the position indicated in FIG. 2A ... contacts 86 with contacts 84 ... biasing elements 66 and 68 cause hood 60 to return to the position indicated in FIG. 2A); and 
wherein it is determined that the probe hood is in contact with the body tissue of the test subject when the contact switch is in the contact state (Fig 2B: 66, 68, 84, 86; para [0010]: biasing elements 66 and 68, alone or in combination with indicator 54, ensure that a satisfactory amount 

Regarding claim 12, the combination of Intel, Ali and Galloway teaches the method of claim 10, and Intel further teaches wherein the contact sensor comprises
one or more electrically conductive contacts (Fig 2, 3: 206, 208, 302,304,402; para [0016): biometric sensor 206, human body communication electrodes 208; para [0020): electrodes 302 surround biometric sensor 304); and wherein it is determined that the one or more electrically conductive contacts are in contact with the body tissue and create a closed circuit between the body tissue and the one or more electrically conductive contacts of the contact sensor (Fig 1, 5: 102, 104, 509; para [0020), [0040], [0026]: At operation 509, medical measurement device 102 may send a connection response indicating medical measurement device 102 is able to send and receive data with computing device 104; para [0023], [0024]: present instructions on computing device 104 to have the user 110 place a finger simultaneously on the electrodes and biometric sensor of computing device 104 with one hand while simultaneously placing a finger on electrodes of medical measurement device 102 (operation 504) using the user's other hand ... Once the user 110 completes the instructions and maintains contact, computing device 104 may pair (e.g., establish a shared secret) with medical 
Intel does not teach specifically that the probe hood is in contact with the body tissue of the test subject when the one or more electrically conductive contacts are in contact with the body tissue and that the probe hood is not in contact with the body tissue when the one or more electrically conductive contacts are not in contact with the body tissue.
Ali further teaches that the probe hood is in contact with the body tissue of the test subject (Fig 2C, 2D: 60, 76; para [0013]: a user places his/her finger on hood 60) and that the probe hood surrounds the probe tip (Fig 2C, 2D: 60, 76; para [0013]: a user ... depresses hood 60 downwardly in the direction indicated by arrow 90 (FIG. 2D) ... downward movement of hood 60 enables sensor 76 to extend into window 98 and be positioned flush with and/or extend slightly above hood 60 to facilitate contact therewith by a user; (it is noted that the elevation views of Fig 2C, 2D of Ali show the hood 60 surrounding the probe tip of sensor 76)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Intel to dispose the contact sensor on the probe hood so that the probe hood is in contact with the body tissue of the test subject when the one or more electrically conductive contacts are in contact with the body tissue and that the probe hood is not in contact with the body tissue when the one or more electrically conductive contacts are not in contact with the body tissue, as mutually suggested by both Intel 

Regarding claim 15, Intel teaches a non-transitory computer readable storage media storing instructions to be executed (Fig 7: 716, 722; para [0051]: storage device 716 includes a machine-readable medium 722 on which is stored one or more sets of data structures and instructions 724 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described) by one or more processors (Fig 7: 702; para [0051]: processor 702) of an electrodermal probe (Fig 1-3: 104, 110, 206, 208, 302, 304; para [0016]: biometric sensor 206, human body communication electrodes 208; para (0019)-(0020): electrodes 302 surround biometric sensor 304; (it is noted that Intel shows the probe in Fig 1 as the end of device 104 closest to the user 110 for making contact)) that takes biometric measurements of a test subject 
including a probe tip disposed at a testing end of the electrodermal probe (Fig 3: 304; para (0019)-(0020) biometric sensor 304; (it is noted that Intel shows the probe tip in Fig 1 at the extreme end of device 104 where the user 110 makes contact with a finger)), and
a contact sensor (Fig 3: 208, 302, 402; para [0020]: human body communication electrodes 208; para [00401) disposed on the probe that senses contact between the probe and body tissue of a test subject (Fig 6: 604; para [0020], [0040], [0042]: While contact is maintained with the electrodes and biometric sensor of the computing device and electrodes of the medical measurement device, health measurement data of a user may be received at the computing device from the medical measurement device at operation 604), the instructions comprising: determining, based on a reading from the contact sensor, that the probe is in contact with the body tissue of the test subject (Fig 1, 5: 102,104,509; para [0020], [0040], [0026]: At operation 509, medical measurement device 102 may send a connection response indicating medical measurement device 102 is able to send and receive data with computing device 104; para [0023], [0024]: present instructions on computing device 104 to have the user 110 place a finger simultaneously on the electrodes and biometric sensor of computing device 104 with one hand while simultaneously placing a finger on electrodes of medical measurement device 102 (operation 504) using the user's other hand ... Once the user 110 completes the instructions and maintains contact, computing device 104 may pair (e.g., establish a shared secret) with medical measurement device 102 over an HBC transmission line established through user 110);
receiving a biometric measurement for the test subject from the electrodermal probe (Fig 2, 5: 206, 522; para [0019], [0034]: user 110 may be authenticated at operation 522 ... the information 
Intel does not teach specifically a probe hood disposed to surround the probe tip and on which the contact sensor is disposed, sensing and determining contact between, and determining contact being broken between, the probe hood and the body tissue, and outputting an alert in a case where it is determined that contact between the probe hood and the body tissue has been broken.
Ali teaches, in the context of contact-based biometric sensing (para [0007]: contact-based sensors that acquire a biometric image while a user's finger remains stationary), a probe hood disposed to surround the probe tip (Fig 2C, 2D: 60, 76; para [0013]: a user places his/her finger on hood 60 and depresses hood 60 downwardly in the direction indicated by arrow 90 (FIG. 2D) ... downward movement of hood 60 enables sensor 76 to extend into window 98 and be positioned flush with and/or extend slightly above hood 60 to facilitate contact therewith by a user; (it is noted that the elevation views of Fig 2C, 2D of Ali show the hood 60 surrounding the probe tip of sensor 76)) and on which the contact sensor is disposed, sensing and determining contact between, and determining contact being broken between, the probe hood and the body tissue (para [0007]: contact-based sensors that acquire a biometric image while a user's finger remains stationary; para [001 0]: downward application of force by the user's finger in the direction indicated by arrow 90 causes hood 60 to move downwardly causing contacts 86 to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable storage media of Intel to include a probe hood disposed to surround the probe on which the contact sensor is disposed, sensing and determining contact between, and determining contact being broken between, the probe hood and the body tissue, and outputting an alert in a case where it is determined that contact between the probe hood and the body tissue has been broken, as taught by Ali, "to substantially prevent inadvertent activation of sensor 76 and/or a biometric scan" (see Ali at para [0015]).
The combination of Intel and Ali does not explicitly disclose the biometric measurement comprising one or more of resistance and conductance of body tissue located under a skin of the test subject. 
Intel further teaches the device also measure user’s vital signs or other medical data (para 14).
one or more of resistance and conductance of body tissue located under a skin of the test subject (Fig. 6A-6B, skin and body resistances and para 94-96 and para 99, a resistance measurement that falls within a pre-determined or pre-identified resistance range, as set or established by the user prior to testing.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Galloway for the benefit of  detecting and treating both existing and dormant maladies (Galloway: para 19).

Regarding claim 16, the combination of Intel, Ali and Galloway teaches the non-transitory computer readable storage media of claim 15, and Ali further teaches wherein the contact sensor comprises a contact switch (para [0013]: causing actuation and/or activation of the image capture process (e.g., by virtue of a contact switch or otherwise)) having a contact state (Fig 2B: 84, 86; para (0010]: the position illustrated in FIG. 2B ... engagement of contacts 84 with contacts 86) and a non-contact state (Fig 2A: 66, 68, 84, 86; para [0010]: the position indicated in FIG. 2A ... contacts 86 with contacts 84 ... biasing elements 66 and 68 cause hood 60 to return to the position indicated in FIG. 2A); and wherein the instructions determine that the probe hood is in contact with the body tissue of the test subject when the contact switch is in the contact state (Fig 2B: 66, 68, 84, 86; para (001 0]: biasing elements 66 and 68, alone or in combination with indicator 54, ensure that a satisfactory amount of force is applied to obtain a desired level of skin contact and, in response to contacts 84 and 86 being brought into engagement with each other, indicator 54 is usable to provide a visual indication to the user that 

Regarding claim 17, the combination of Intel, Ali and Galloway teaches the non-transitory computer readable storage media of claim 15, wherein the contact sensor comprises one or more electrically conductive contacts (Fig 2, 3: 206, 208, 302,304,402; para (0016]: biometric sensor 206, human body communication electrodes 208; para (0020]: electrodes 302 surround biometric sensor 304); and wherein it is determined that the one or more electrically conductive contacts are in contact with the body tissue and create a closed circuit between the body tissue and the one or more electrically conductive contacts of the contact sensor (Fig 1, 5: 102, 104, 509; para [0020], [0040], [0026]: At operation 509, medical measurement device 102 may send a connection response indicating medical measurement device 102 is able to send and receive data with computing device 104; para [0023], [0024]: present instructions on computing device 104 to have the user 110 place a finger simultaneously on the electrodes and biometric sensor of computing device 104 with one hand while simultaneously placing a finger on electrodes of medical measurement device 102 (operation 504) using the user's other hand ... Once the user 110 completes the instructions and maintains contact, computing device 104 may pair (e.g., establish a shared secret) with medical measurement device 102 over an HBC transmission line established through user 110) and it is determined that the one or more electrically conductive contacts are not in contact with the body tissue and the closed circuit is broken (Fig 1, 2: 102, 104, 206; para [0020], [0040], (0034]: the information necessary for 
Intel does not teach specifically that the probe hood is in contact with the body tissue of the test subject when the one or more electrically conductive contacts are in contact with the body tissue and that the probe hood is not in contact with the body tissue when the one or more electrically conductive contacts are not in contact with the body tissue. Ali further teaches that the probe hood is in contact with the body tissue of the test subject (Fig 2C, 20: 60, 76; para [0013]: a user places his/her finger on hood 60) and that the probe hood surrounds the probe tip (Fig 2C, 20: 60, 76; para [0013]: a user ... depresses hood 60 downwardly in the direction indicated by arrow 90 (FIG. 20) ... downward movement of hood 60 enables sensor 76 to extend into window 98 and be positioned flush with and/or extend slightly above hood 60 to facilitate contact therewith by a user; (it is noted that the elevation views of Fig 2C, 20 of Ali show the hood 60 surrounding the probe tip of sensor 76)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable storage media of Intel to dispose the contact sensor on the probe hood so that the probe hood is in contact with the body tissue of the test subject when the one or more electrically conductive contacts are in contact with the body tissue and that the probe hood is not in contact with the body tissue when the one or more electrically conductive contacts are not in contact with the body tissue, as mutually suggested by both Intel (see Intel at Fig 3: 302, 304; para [0020]: electrodes 302 surround biometric sensor 304) and Ali (see Ali at Fig 2C, 20: 60, 76; para [0013]: downward movement of hood 60 enables sensor 76 to extend into window 98 and be positioned flush with 

Regarding Claim 20, the combination of Intel, Ali and Galloway discloses the device of claim 1, wherein the device is an Electropuncture According to Voll (EAV) device (Galloway: para 12, EAV and para 80); wherein the electrodermal probe takes the biometric measurement of the test subject, the biometric measurement comprising one or more of: conductance of meridian points within the test subject; resistance of a meridian pathway within the test subject (Galloway: para 93, The meridian linking system technology makes use of the body's natural electronic properties, namely capacitance, inductance, resistance and conductance and para 75, A MSA involves measuring and taking readings of electrical conductivity at various acupoints on the skin using a highly-sensitive ohmmeter to determine the functional status of each meridian in terms of its electric conductance).

Claims 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Ali and Galloway, and further in view of US 2016/0242672 A1 to Asahi Kasei Kabushiki Kaisha (hereinafter, 'Asahi').
Regarding claim 9, the combination of Intel, Ali and Galloway teaches the device of claim 1. Neither Intel, Ali nor Galloway teaches specifically wherein the instructions further comprise invalidating the biometric measurement received from the electrodermal probe in a case where it is determined that contact between the probe hood and the body tissue has been broken during the reading. 
Asahi teaches, in the context of a biomedical probe requiring skin contact (abstract: determining contact condition between the vital signal measuring apparatus and the living body), that the instructions further comprise invalidating the biometric measurement received from the electrodermal probe in a case where it is determined that contact between the probe hood and the body tissue has been broken during the reading (para (0223): Processing details include invalidating a signal in the contact failure state). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Intel to include instructions invalidating the biometric measurement received from the electrodermal probe in a case where it is determined that contact between the probe hood and the body tissue has been broken during the reading, as taught by Asahi, "to get rid of or invalidate abnormal data" (see Asahi at para [0229]).

Regarding claim 14, the combination of Intel, Ali and Galloway teaches the method of claim 10. Neither Intel, Ali nor Galloway teaches specifically wherein the method further comprises invalidating the biometric measurement received from the electrodermal probe in a case where it is determined that contact between the probe hood and the body tissue has been broken during the reading. 
Asahi teaches, in the context of a biomedical probe requiring skin contact (abstract: determining contact condition between the vital signal measuring apparatus and the living body), invalidating the biometric measurement received from the electrodermal probe in a case where it is determined that contact between the probe hood and the body tissue has been broken during the reading (para [0223]: Processing details include invalidating a signal in the contact failure state). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Intel to include invalidating the biometric measurement received from the electrodermal probe in a case where it is determined that contact between the probe hood and the body tissue has been broken during the reading, as taught by Asahi, "to get rid of or invalidate abnormal data" (see Asahi at para [0229]).

Regarding claim 19, the combination of Intel, Ali and Galloway teaches the non-transitory computer readable storage media of claim 15. Neither Intel, Ali nor Galloway teaches specifically wherein the instructions further comprise invalidating the biometric measurement received from the electrodermal probe in a case where it is determined that contact between the probe hood and the body tissue has been broken during the reading.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable storage media of Intel to include instructions invalidating the biometric measurement received from the electrodermal probe in a case where it is determined that contact between the probe hood and the body tissue has been broken during the reading, as taught by Asahi, "to get rid of or invalidate abnormal data" (see Asahi at para [0229]).
Allowable Subject Matter
Claims 6-8, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Intel in view of Ali teaches the device of claim 1. Intel and Ali do not teach wherein the contact sensor comprises one or more force sensors.
Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, discloses or fairly suggests wherein the contact sensor comprises one or more force sensors. 
Claims 7 and 8 are dependent on claim 6 and therefore, they are allowable for the same reason.

Regarding claim 13, Intel in view of Ali teaches the method of claim 10. Intel and Ali do not teach wherein the contact sensor comprises a tip force sensor on the probe tip and a hood force sensor on the probe hood; and wherein the step of determining whether contact between the probe hood and the body tissue is broken comprises: comparing a tip force, based on a reading from the tip force sensor, to a hood force, based on a reading from the hood force sensor; and determining, in a case where the hood force is less than the tip force, that contact between the probe hood and the body tissue is broken.
Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, discloses or fairly suggests wherein the contact sensor comprises a tip force sensor on the probe tip and a hood force sensor on the probe hood; and wherein the step of determining whether contact between the probe hood and the body tissue is broken comprises: comparing a tip force, based on a reading from the tip force sensor, to a hood force, based on a reading from the hood force sensor; and determining, in a case where the hood force is less than the tip force, that contact between the probe hood and the body tissue is broken.

Regarding claim 18, Intel in view of Ali teaches the non-transitory computer readable storage media of claim 15. Intel and Ali do not teach wherein the contact sensor comprises a tip force sensor on the probe tip and a hood force sensor on the probe hood; and wherein, in the

Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, discloses or fairly suggests wherein the contact sensor comprises a tip force sensor on the probe tip and a hood force sensor on the probe hood; and wherein, in the instructions, the step of determining whether contact between the probe hood and the body tissue is broken comprises: comparing a tip force, based on a reading from the tip force sensor, to a hood force, based on a reading from the hood force sensor; and determining, in a case where the hood force is less than the tip force, that contact between the probe hood and the body tissue is broken.  

Response to Arguments
Applicant's arguments filed on October 12, 2020 have been fully considered but they are moot in view of new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687